 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD FAULKS                                    No. 2:18-CV-2528-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    S. YANG,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   On June 14, 2019, the court issued a scheduling order. See ECF No. 35. In that order, the court

19   erroneously noted all parties had consented to Magistrate Judge jurisdiction. A further review of

20   the docket reflects that defendant has NOT consented. The court, therefore, by this order amends

21   the scheduling order to reflect the pre-trial conference and jury trial will take place before Judge

22   Schubb, not the undersigned.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that the June 14, 2019, scheduling order

 2   is amended as follows:

 3                  1.      The court’s orders with respect to motions in limine, the pre-trial

 4   conference, and jury trial are vacated;

 5                  2.      The pre-trial conference is set for hearing on June 22, 2020, at 1:30 p.m.,

 6   before Judge Schubb in Sacramento, California;

 7                  3.      The parties shall file pre-trial statements pursuant to Eastern District of

 8   California Local Rule 281;

 9                  4.      Jury trial of this matter, estimated to last a maximum of five days, is set to

10   commence on August 18, 2020, at 9:00 a.m., before Judge Schubb in Sacramento, California; and

11                  5.      In all other respects, the court’s June 14, 2019, scheduling order remains in

12   effect.

13

14

15   Dated: June 18, 2019
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
